FILE COPY




   BRIAN QUINN
    Chief Justice
                                   Court of Appeals                             VIVIAN LONG
                                                                                    Clerk

JAMES T. CAMPBELL
      Justice
                                   Seventh District of Texas                  MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                                 Potter County Courts Building                  P. O. Box 9540
                                                                                  79105-9540
                                  501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                    Amarillo, Texas 79101-2449                    (806) 342-2650

                                 www.txcourts.gov/7thcoa.aspx

                                      January 13, 2015

Kevin Fulton                                    Leif Olson
THE FULTON LAW OFFICE PLLC                      THE OLSON FIRM, PLLC
2500 East T.C. Jester, Suite 101                4830 Wilson Rd., Ste. 300
Houston, TX 77008                               PMB 188
* DELIVERED VIA E-MAIL *                        Humble, TX 77396
                                                * DELIVERED VIA E-MAIL *
Joshua J. Benn
Attorney at Law
3608 E 29th St., Suite 112
Bryan, TX 77802
* DELIVERED VIA E-MAIL *

RE:       Case Number: 07-14-00137-CV, 07-14-00147-CV
          Trial Court Case Number: 4995-B, 4999-B

Style: College Station Terrace Pines Apartments v. Danny Laird

Dear Counsel:F

          Appellee's brief is filed on Monday, January 12, 2015.

                                                          Very truly yours,
                                                          Vivian Long
                                                          VIVIAN LONG, CLERK